     Case 2:16-cv-00275-KJM-AC Document 102 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       Carl Eckstrom,                                   No. 2:16-cv-0275-KJM-AC P
12                           Plaintiff,
13               v.                                       ORDER
14       Jeffrey Beard, et al.,
15                           Defendants.
16

17             In January 2021, the court dismissed this action with prejudice, closing the case. See Stip.

18   of Dismissal, ECF No. 99; Minute Order, ECF No. 100. On May 1, 2021, plaintiff, acting

19   without counsel, notified the court, he paid filing fees in full in the amount of $260.00 for his

20   cases.1 See generally Not. ECF No. 101. Plaintiff appears to raise a concern that “someone other

21   than [him] is paying subsequent payments of filing fees.” Id. at 2.

22             The Clerk of Court is directed to file a notice on the docket confirming the status of

23   plaintiff’s fulfillment of payment of court filing fees.

24             This order resolves ECF No. 101.

25   DATED: July 19, 2021.

26

27

28   1
         Plaintiff notes payments for cases 2:16-cv-0275-KJM-AC and 2:16-cv-0638-MCE-EFB.
